DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, and 12-13 are rejected 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harkess et al (PG-PBU US 2010/0301147, cited in IDS) in evidence of Kitamura et al (PG-PUB US 2007/0249887). 
Regarding claim 1, Harkess et al disclose a treatment apparatus (ABSTRACT). The apparatus comprises
(1) a chamber 3 for treating waste (i.e. a chamber…, Figures 2 & 7, paragraph [0030]);
(2) a UV source 106 for emitting UV light to the waste (i.e. an ultraviolet emitter…, Figure 7, paragraph [0070]);
(3) a conveying helix/screw conveyor 24/45 in the chamber 3 for moving/transporting the waste, wherein the waste is expose to the UV light (i.e. a movement inducing device…, Figures 2 & 7, paragraphs [0036] & [0070]); and
(4)  a microwave source 25 for heating the waste to a temperature about 95ºC  or a nozzle 19 for supplying moisture to the waste (i.e. at least one of a heat emitter……,  Figures 2& 7, paragraphs [0035] & [0036]).
It should be noted that the limitation of “mixed organic waste including bioplastic waste” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP2115).
Regarding claim 2, Harkess teaches that the transport mechanism 24/45/50 may be a conveying helix/screw conveyor (Figures 2 & 7, paragraph [0036]). As evident by the teaching of Kitamura,  a screw feeder/conveyor comprises a rotary shaft 14 equipped with spiral blades 21 extending from the shaft 14 (Figure s 3 & 7, paragraph [0096] & [0119]).
Regarding claim 3, Harkess teaches that the transport mechanism 24/45/50 may be a conveying helix/screw conveyor (Figures 2 & 7, paragraph [0036]). As evident by the teaching of Kitamura,  a screw feeder/conveyor comprises a rotary shaft 14 equipped with spiral blades 21 extending from the shaft 14 (Figure s 3 & 7, paragraph [0096] & [0119]).
Regarding claim 4, Harkess teaches that a nozzle 19 is provided for supplying moisture to the waste, wherein the moister may be steam (Figures 2& 7, paragraph [0035]). It should be noted that the limitation of “pressurized heated moisture emitter” does not recite any structural limitation and will be interpreted as “a structure/unit/member for supplying substance having moisture or water content at a pressure higher than atmospheric pressure and a temperature higher than room temperature”. Kitamura teaches to supply steam from the nozzle 19, reading on “a pressurized heated moisture emitter”.
Regarding claim 6, Harkess teaches the UV light (paragraph [0070]). It is known in the art that UV wavelength is in a range of 180 nm to 400 nm.
Regarding claim 7, the cited limitation is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 9, Harkess teaches that that at least part of the transport mechanism 24/45 is disposed within a central portion while the UV radiation source 106 is arranged above the transport mechanism 24/45 at a top portion (Figures 2, 6, & 7). 
Regarding claim 12, it should be noted that “moisture” is not a structural limitation, rather a material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 13, Harkess teaches that a waste comminutor 7 is provided for shredding the waste  (Figures 2 & 7, paragraph [0034]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harkess et al (PG-PBU US 2010/0301147) as applied to claim 9 above, and further in view of Soremark (U.S. 5,961,920).
Regarding claim 10, Harkess taches a UV light source 106 within the chamber 3, but does not teach the chamber having a reflective internal surface for reflecting UV light. However, Soremark discloses a treatment apparatus (ABSTRACT). Soremark teaches that the apparatus comprises UV lamps 4 within an enclosure 1, wherein the inner wall of the enclosure 1 are reflective in order to increase efficiency (Figure 1, col. 5, line 1-18). Therefore, it would be obvious for one having ordinary skill in the art to utilize a reflective internal surface as suggested by Soremark in order to increase efficiency within the device of Harkess.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-4, 6-7, 9-10, and 12-13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795